DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 8/03/2022 has been considered and entered.
Claims 1, 8, 12 and 15 have been amended.  Claims 6-7 are cancelled.
Currently, claims 1-5, 8-20 are pending.
Allowable Subject Matter
	Claims 1-5, 8-20 are allowed over the prior art of record.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 & 15, the prior art of record neither shows nor suggests a backlight module comprising all the limitations set forth in claim 1 & 15, particularly comprising the limitations of wherein the optical film further comprises a fourth fixing portion connected to the main body portion; the fourth fixing portion is snap-fitted to a side, facing away from the light incident surface of the light guide plate, of the edge-lit light source; wherein the backlight module further comprises: a first reflective layer located on a side of a bottom surface of the light guide plate, a back plate located on a side, facing away from the light guide plate, of the first reflective layer, and a heat dissipation structure; the back plate comprises a bottom plate and a side plate connected to each other, wherein the bottom plate is located on the side, facing away from the light guide plate, of the first reflective layer, and the side plate covers an outer side of a side edge of the light guide plate; the heat dissipation structure comprises a first heat dissipation portion and a second heat dissipation portion connected to each other, wherein the first heat dissipation portion and the second heat dissipation portion form an "L" shape, the first heat dissipation portion is located between the first reflective layer and the bottom plate, and the second heat dissipation portion is located between the edge-lit light source and the side plate; and the fourth fixing portion is snap-fitted between the second heat dissipation portion and the side plate, or the fourth fixing portion is snap-fitted to a side, facing away from the second heat dissipation portion, of the side plate.
	Claims 2-5, 8-14, 16-20 are allowed being dependent on allowed base claims 1 & 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875